Title: To George Washington from Benjamin Lincoln, 17 September 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     
                     War Office Dear General.
                     september 17th 1782
                  
                  I have been honored with your letter of the 11th instant—The necessity for appointing a Judge Advocate has been mentioned to several members of Congress—I hope it will be attended to.
                  I do myself the honor to transmit Your Excellency a commission authorising you to settle a general Cartel with Great Britain—enclosed are several resolves of Congress on that and other subjects—and an extract from General Greene’s letter to Congress on the subject of recruiting Lieutt Colonel Lee’s partizan corps—ample powers to this purpose were delegated by the resolve of Congress of the 21st of October 1780.  I have the honor to be with perfect esteem and respect, Your Excellency’s obedt servt
                  
                     B: Lincoln
                     
                  
               